—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered April 23, 1992, convicting defendant, after jury trial, of two counts of kidnapping in the second degree, burglary in the first degree and criminal possession of a weapon in the fourth degree, and sentencing defendant to three concurrent terms of 6 to 12 years, and a concurrent term of 1 year, respectively, unanimously affirmed.
Defendant’s right to be present during the impaneling of the jury pursuant to CPL 260.20 was not violated because of his absence during robing room discussions when the attorneys advanced the legal basis for their challenges for cause and identified their peremptory challenges. Defendant’s presence in the robing room was not required because the discus*226sion there was "a mere preliminary advisement of the court of challenges later effectuated in open court in the presence of defendant and thus did not constitute a material part of the trial” (People v Velasco, 77 NY2d 469, 473). In addition, we note that defendant had the opportunity to consult with his attorney before challenges were presented to the court by counsel, and thereafter indicated through his counsel on the record that the chosen jurors were satisfactory. Concur—Rosenberger, J. P., Kupferman, Asch and Tom, JJ.